DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, as well as the species cancer cell growth and survival and signal transduction protein in the reply filed on 11/29/21 is acknowledged.
Claims 72, 78, and 79 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/21.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 66, 67, 76, and 77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
Newly added claims 66 and 67 recite that each of the RNA strands is in the range of 40-62 or 40-52 nucleotides, respectively, which are ranges that are not disclosed in the specification.
Additionally, claims 75 and 76 require for the ldRNA to inhibit transduction of an innate immune response (claim 75), wherein the innate immune response is mediated by RIG-I, which are limitations that are not disclosed in the specification.
MPEP §2163.06 notes:
 If new matter is added to the claims, the examiner should reject the claims under 35 U.S.C. 112, first paragraph - written description requirement.  In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). 

MPEP §2163.02 teaches that:
Whenever the issue arises, the fundamental factual inquiry is whether a claim defines an invention that is clearly conveyed to those skilled in the art at the time the application was filed...If a claim is amended to include subject matter, limitations, or terminology not present in the application as filed, involving a departure from, addition to, or deletion from the disclosure of the application as filed, the examiner should conclude that the claimed subject matter is not described in that application.

A review of the specification does not reveal support for where the claim amendments are found.  Should applicant disagree, applicants are encouraged to point out with particularity by page and line number where such support might exist for each claim limitation added in the amended claims filed on 11/29/21.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 68 and 69 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims require for at least 8 base pairs to be complementary to the same or different target mRNAs, respectively.  However, base pairs are not complementary to the target, but rather a single strand of the duplex is complementary to the target.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 65-71, 73-77, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US 2013/0330824 A1), Burns et al. (US 2010/0247540 A1), Omi et al. (FEBS Letters, 558, 2004, 89-95), and McSwiggen et al. (US 2010/0145038 A1).

Li teaches that the long dsRNA eliminates or mitigates the non-specific innate immune response (abstract).  It is noted that claims 76 and 77 recite outcomes rather than structural requirements.  These outcomes would necessarily result from the recited structure.
Selection of a target is a matter of design choice. Nucleic acid inhibitors are known to be successfully targeted to signal transduction proteins, as evidenced by Burns et al. [0050].
Since one strand is complementary to a target mRNA, it can be interpreted as comprising multiple consecutive sequences that are at least 8 nucleotides that are complementary to the same target.
Li teaches that siRNAs have a 2-3 nucleotide overhang.  It would have been obvious to incorporate an overhang on the 3’ end of the long dsRNA because Omi et al. teach that long dsRNA can trigger RNAi.  It would have been a matter of design choice to incorporate the same structural elements as siRNAs given that each act via the same pathway.  McSwiggen et al. teach incorporation of 3’overhangs in siNAs for RNAi [0007].





Li teaches incorporation into a pharmaceutical composition with a pharmaceutically acceptable carrier [0158].
It would have been obvious to incorporate sequences that are directed to two or more targets as a matter of design choice. It was known that dsRNA can be designed to target more than one gene target, as evidenced by McSwiggen et al.
McSwiggen et al. teach multifunctional siNAs comprising different regions that are able to direct cleavage of different targets [0299].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/AMY H BOWMAN/Primary Examiner, Art Unit 1635